 
Exhibit 10.2
 
March 15, 2011
 
Mr. Shay Torton
[address omitted]


Dear Shay:


As discussed, the position of Senior Vice President, Global Operations will be
moved to Singapore, effective April 1, 2011, as part of the headquarters move to
Singapore.  Your last day of employment with Kulicke and Soffa Industries, Inc.
(the “Company”) will be June 30, 2011 (“Termination Date”).  From April 1, 2011
until your Termination Date, you will be Senior Vice President reporting to the
President and Chief Executive Officer of the Company, responsible for (i)
transition of the Senior Vice President, Global Operations role to your
successor in Singapore, and (ii) overseeing the completion of the transfer of
wedge bonder manufacturing from Irvine, California to Malaysia and
Singapore.  The Company will pay you severance in an amount equal to eighteen
(18) months base pay, subject to the following conditions:  (i) execution by you
of a general release in favor of the Company and its affiliates; (ii) you are
not terminated for Cause (as defined in the Company’s Executive Severance
Policy) before the Termination Date; and (iii) you do not voluntarily terminate
your employment before the Termination Date.


Severance will be paid as follows:  (i) six (6) months after the Termination
Date, six (6) months base salary payable in a lump sum, and (ii) twelve (12)
months base salary in the form of salary continuation, payable during the period
beginning six (6) months after the Termination Date and ending eighteen (18)
months after the Termination Date.


You will be eligible for the executive incentive compensation plan bonus for the
quarter ending April 2, 2011, notwithstanding the fact that your Termination
Date is June 30, 2011.


If you remain employed by the Company until the Termination Date, you will be
eligible to retire under all applicable Company equity incentive compensation
plans


You will also be eligible to participate in the Company’s benefit programs
during your severance period on the same terms as when you were an active
employee, as more fully described on Exhibit A to this Letter Agreement.


If you relocate to Israel within fourteen (14) months after your Termination
Date, the Company will reimburse you for the cost of relocating you, your family
and your household and personal possessions to Israel.
 
 
 

--------------------------------------------------------------------------------

 
 
March 15, 2011
Page 2


The severance arrangements, payments and benefits set forth in this Letter
Agreement are in lieu of and not in addition to any other payments and benefits
set forth in any policy or practice of the Company or any of its direct or
indirect subsidiaries or in any other agreement between you and the Company or
any direct or indirect subsidiary of the Company.  All other letter agreements
or other arrangements or commitments between you and the Company or between you
and any of the Company’s subsidiaries concerning termination of employment are
terminated and superseded by this Letter Agreement.



 
 Very truly yours,
     
/s/ David J. Anderson
   
David J. Anderson
 
Vice President and General Counsel



Accepted and Agreed:
 
/s/ Shay Torton
Shay Torton

 
 
 

--------------------------------------------------------------------------------

 